FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-15-00126-CV

                            Trial Court No. FAM 15-0010-392

In the Interest of T. W., C. W., Jr., W. W., S. W. and D. W., children
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Required Texas.gov efiling fee              $20.00    Indigent
Supreme Court chapter 51 fee                $50.00    Indigent
Filing                                     $100.00    Indigent
Indigent                                    $25.00    Indigent
TOTAL:                                     $195.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 20th day of November 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk